My interpretation of the cross-action is that it is for damages for a wrong, the injuries from *Page 506 
which were solely to the peace, happiness, and feelings of the defendant, in which event only vindictive damages may be recovered, under Code § 105-2003, at least so far as wounded feelings are involved. The defendant's denomination of his damages as "punitive" would not defeat recovery or authorize damages not permitted by law. The charge of the court dealt with in the first division of the opinion was incorrect as an abstract principle of law, but if it had been given correctly it would have been error in this case for the reason that punitive damages for wounded feelings can not be awarded in addition to vindictive damages. For this reason the court also erred in charging the jury as follows: "In every tort there may be aggravating circumstances either in the act or the intention, and if the jury find there were such aggravating circumstances they may give additional damages either to deter the wrongdoer from repeating the trespass, or as compensation for the wounded feelings of the plaintiff in cross-bill." Southern Railway Co. v. Jordan,129 Ga. 665 (59 S.E. 802); Georgia Railway  Electric Co. v.Davis, 6 Ga. App. 645 (65 S.E. 785); Franklin v. Evans,55 Ga. App. 177 (189 S.E. 722). I am also of the opinion that the court erred in refusing a new trial on condition that the defendant write off a part of the verdict found for him, Centralof Georgia Railway Co. v. Perkerson, 112 Ga. 923
(38 S.E. 365, 13 L.R.A. 210); Seaboard Air-Line Railway v. Randolph,129 Ga. 796 (59 S.E. 1110).